Title: To Alexander Hamilton from Tench Coxe, 18 January 1795
From: Coxe, Tench
To: Hamilton, Alexander


(Private)
Sir,
Treasury DepartmentRevenue-office, Jany 18th 1795
The letter herein inclosed from Mr Dayton appears to require a degree of consideration from the executive Department of the Government. It was delivered to me yesterday by Collector Burr. It seems as if it had never been sealed. The date is at Philadelphia in the Session of Congress. The subject was not mentioned to me at any time to the best of my recollection and belief. Mr Burr says, the letter was delivered to some person attending the Philada. market from West Jersey wherein the kind of Waggons in question, is principally used that it was circulated without a seal thro’ several of the counties of New-Jersey among the people, that he heard of it in Burlington and Gloucester, and I think in Monmouth, before it reached him, that many copies of it were taken in the course of its circulation, that it came to his hands in its present open State several weeks, at least three, after its date.

I am, sir, with great respect   Your most Obedient Servant,

Tench CoxeCommissr. of the Revenue
The Secretary of the Treasury

